Citation Nr: 1623781	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  08-15 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for an upper left arm disorder manifested by left hand and arm numbness.


REPRESENTATION

Appellant represented by:	Brendan B. Garcia, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1981 and from November 1982 to January 1986.

This appeal to the Board of Veterans' Appeals (Board) is from November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the case was remanded to schedule a Travel Board hearing, which was subsequently held before an Acting Veterans Law Judge in August 2010; a transcript of this hearing is of record.  

The Board notes that, after the Acting Veterans Law Judge who held the August 2010 Board hearing subsequently left the Board, the Veteran was notified of his right to another Board hearing before a different Veterans Law Judge in May 2014 correspondence.  The Veteran did not respond.  However, the Board notes that the Veterans Law Judge who held the Veterans August 2010 hearing has returned to the Board and will be adjudicating the Veteran's claims.

The claims for service connection for the claimed left shoulder and right arm disorders were reopened in the Board's April 2011 decision and then remanded for additional development.  The issues were later denied in a June 2015 decision, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court/CAVC).  Following the filing of a Joint Motion for Partial Remand (JMPR), the Court issued an Order that granted the JMR and remanded the portion of the decision that denied service connection for right shoulder and left arm disorders back to the Board for action consistent with the JMPR.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMPR indicated that nexus opinions had not been obtained because VA examiners found no evidence of current disabilities despite evidence of impingement syndrome to both shoulders.  As this evidence had been overlooked it was believed that another VA examination was needed that took into consideration these diagnoses in order to obtain the requested nexus opinions.  

Furthermore, the Veteran submitted additional medical evidence in February 2016 and specifically requested the evidence to be initially reviewed at the AOJ level.  See Correspondence received February 29, 2016.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA healthcare providers that provided treatment for his claimed right shoulder and left arm disorders since October 2015.  The request should specifically include records from Wake Forest Baptist Medical Center since August 2015.  After securing the appropriate release form(s), make reasonable attempts to obtain all identified records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed right shoulder disorder.  The RO/AOJ is advised that the Veteran has moved to Florida, so ensure the examination is scheduled at the closest VA medical facility.  The electronic file (VBMS and Virtual VA) must be made available to and reviewed by the clinician and he or she must indicate the records were reviewed.

a) After an examination and a thorough review of the record, the examiner must address the following:

i) Identify all diagnosed right shoulder disorders since 2002.  The clinician is advised that there are assessments of right shoulder impingement syndrome, right shoulder partial thickness rotator cuff tear, LHBT tendinopathy and moderate GH DJD.

ii) With regard to each right shoulder disorder noted, provide the following opinions:

* Is it at least as likely as not that the right shoulder disorder was incurred in or is otherwise the result of service?

* Is the right shoulder disorder at least as likely as not caused or aggravated (permanently worsened) by the service-connected left shoulder disability?  

b) The examiner shall provide a complete rationale supporting each opinion expressed.

c) If the examiner is unable to provide an opinion without resorting to speculation, he or she shall provide a complete explanation as to why.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that it is beyond the limits of current medical knowledge in providing an answer to the particular question(s).

3.  Then schedule the Veteran for a VA nerve examination to determine the nature and etiology of the claimed left arm disorder involving numbness in the arm and hand.  The RO/AOJ is advised that the Veteran has moved to Florida, so ensure the examination is scheduled at the closest VA medical facility.  The electronic file (VBMS and Virtual VA) must be made available to and reviewed by the clinician and he or she must indicate the records were reviewed.

a) After an examination and a thorough review of the record, the examiner must address the following:

i) Identify all diagnosed left upper arm disorders involving hand and arm numbness since 2002.  The clinician is advised that there are records in 2015 that contain an assessment of left cubital tunnel syndrome.

ii) With regard to each left arm disorder noted, provide the following opinions:

* Is it at least as likely as not that left arm disorder was incurred in or is otherwise the result of service?

* Is the left arm disorder at least as likely as not caused or aggravated (permanently worsened) by the service-connected left shoulder disability? 

b) The examiner shall provide a complete rationale supporting each opinion expressed.

c) If the examiner is unable to provide an opinion without resorting to speculation, he or she shall provide a complete explanation as to why.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that it is beyond the limits of current medical knowledge in providing an answer to the particular question(s).

4.  After undertaking the development above, readjudicate the remanded issues.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his attorney, and allow an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




